DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022  has been entered.

 
Allowable Subject Matter
Claims 1-8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: the present invention relates to a backplane to drive an array of pixels comprising drive circuit at each pixel, using word line and bit line to address data to the pixel driving circuit, and having independent segments of pixel drive circuits.
The sole independent claim 1, discloses inter alia,
the array of pixel drive circuits is divided into a plurality of independent segments of pixel drive circuits, and wherein a separate row select circuit assembly is associated with each of the independent segments of pixel drive circuits, and
wherein each row select assembly comprises a plurality of row select circuits, comprising one for each of the rows of the independent segment of pixel drive circuits with which the row select assembly is associated, wherein each row select circuit comprises a row decoder circuit and an optional word line driver, wherein the row decoder circuit is operative to detect from an input if it is the selected row, and if selected, thereby to cause a changing of its state, and further to change the output of the word line driver, thereby changing the state of the word line of the selected row to a state operative to enable the memory elements of the pixel drive circuits of that row to receive data asserted on bit lines, and wherein 
word lines of rows of a first independent segment of pixel drive circuits each pass underneath the pixel drive circuits of a second segment of pixel drive circuit without controlling the pixel drive circuits of the second segment, and wherein the word line for each row of the first independent segment of pixels must pass underneath the pixel drive circuits of the second segment to reach the pixel drive circuits of the first segment, and wherein 
the word lines of the first independent segment of pixel drive circuits are operated by a first row select assembly, and wherein the word lines of a second independent segment of pixel drive circuits are operated by a second row select assembly, and wherein
memory elements of bit line drivers associated with the pixel drive circuits of a particular independent segment of pixel drive circuits are loaded with pixel state data state to be loaded on the memory elements of the pixel drive circuits, and wherein
the data stored on memory elements of bit line drivers associated with the pixel drive circuits of a particular independent segment of the pixel drive circuits are written to a row of that independent segment of pixel drive circuits when the word line for that row of the independent segment of pixel drive circuits is pulled to a state that enables the memory cells of that row to be written with the data stored on the memory elements of the bit lines drivers.

The closest prior arts of:
Guttag et al. (US 2014/0092105) discloses a backplane (para. [3]) to drive an array of pixels drive circuit in Fig. 1 and having independent of segments of pixel drive circuit in Fig. 12 and Fig. 13.
Dallas et al. (US 2011/0199405) discloses a backplane for pixel drive circuits (92) in Fig. 5 and having independent segments (96 and 98) and using word lines and bit lines to address data to the pixel driving circuit in Fig. 14.
However, either singularly or in combination, the cited prior arts fail to anticipate or render specific limitations in claim 1 obvious.




 Conclusion
	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Hudson et al (US 2021/0256901) discloses in Fig 1, a backplane to drive an array of pixel elements in Fig. 2C, comprising a left row decoder 105L for odd numbered columns, a right row decoder 105 R for even numbered columns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692